Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is directed towards an apparatus and method for replacing default commercials in rendered content with substitute commercials utilizing predefined and assigned time periods which are indicated in broadcast content. Similar prior art which solves the same problem includes Wang et al. (2017/0251242), Hundemer et al. (2018/0255330), and Liassides et al. (2019/0028778). However, the examiner did not find in the prior art a teaching or reasonable suggestion of applicant’s invention involving the pre-loading of substitute commercials which have been selectively stored based on remaining storage capacity using predefined prompting timing, content ID, and receiving apparatus ID, all before the broadcast content is received by the receiving element (prior art teaches performing similar operations during the reception of broadcast content, not prior).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421